DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, authorizing, determining and activating limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations receiving, authorizing, determining and activating under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “non-transitory 
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, non-transitory computer readable medium and mobile application signal. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (non-transitory computer readable medium and mobile application signal)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Dependent claims 3 and 11 recite additional elements including an RFID reader and a Bluetooth, a speakerphone, a video conferencing device, a printer, an additive printer, a display device, an image projector, a high-fidelity audio system, a virtual reality headset or an augmented reality headset., but these elements do not remedy the deficiencies The remaining dependent claims further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivadelli U.S. Pre-Grant Publication No. 2004/0267623 A1
As per Claim 1, Vivadelli teaches receiving an identifier associated with a member of a workspace (see para. 85 and 83);
authorizing the member to access the workspace (see para. 83 and 106);
determining the member has performed a check-in operation at a desk within the
workspace (see para. 93); and
activating one or more services provided by the desk in response to the check-in
operation (see para. 132).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vivadelli U.S. Pre-Grant Publication No. 2004/0267623 A1 in view of WeWork –(Reference U of the attached PTO-892).
As per Claims 2 and 8, Vivadelli teaches the medium of claim 1 as described above. Vivadelli further teaches before receiving the identifier associated with the member of the workspace (see para. 85), receiving a request from the member to reserve a shared desk within the workspace (see para. 85);
determining the desk is a type that provides a work environment matching a work environment suitable for the member (see para. 83); and reserving the desk within the workspace on behalf of the member (see para. 106). Vivadelli does not explicitly teach the desk type is a shared desk. We work describes a shared desk (see pg. 1-13).
Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the shared desk of Wework for the desk of Vivadelli. Further, the simple substitution for one known element for another producing a predictable result renders the claim obvious.
As per Claim 7, Vivadelli teaches the method of claim 1 as described above. Vivadelli further teaches wherein activating one or more services provided by the desk in response to the check-in operation includes automatically adjusting a room parameter associated with the member in response to the check-in operation (see para. 132). Vivadelli does not explicity teach the room parameter being a desk, however, WeWork 
As per Claims 9 and 11, Vivadelli teaches determining that a user has accessed a shared room (see para. 81);
wherein the shared room is one of multiple shared rooms in a physical co- working location shared by multiple users (see para. 81);
Vivadelli does not explicitly teach the limitation taught by WeWork
receiving a wireless signal from a wireless mobile device carried by the user; and based on the wireless signal, automatically and temporarily reconfiguring parameters for the shared room (see pg. 2 para. 2). The motivation is the same as opined above.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vivadelli U.S. Pre-Grant Publication No. 2004/0267623 A1 in view of Walker U.S. Pre-Grant Publication No. 2012/0075068 A1
As per Claim 3, Vivadelli teaches the system of claim 1 as described above. 
Vivadelli does not explicitly teach the limitation taught by Walker wherein the identifier is received via a RFID card reader of the desk that reads the identifier from an RFID card associated with the member (see para. 16). It would have been prima facie obvious to one of ordinary skill in the art to modify the method of Vivadelli to include the teachings of Walker to provide ease of check-in as suggested by Walker. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vivadelli U.S. Pre-Grant Publication No. 2004/0267623 A1 in view of Bearden et al. U.S. Pre-Grant Publication No. 2009/0163177
As per Claim 4, Vivadelli teaches the method of claim 1 as described above. Vivadelli does not explicitly teach the limitation taught by Bearden wherein activating one or more services provided by the desk in response to the check-in operation includes  activating a user interface of the desk that presents information targeted to the member in response to the check-in operation (see para. 51). It would have been prima facie obvious to one of ordinary skill in the art to modify the method of Vivadelli to include the teachings of Walker to provide a personalized greeting to a user suggested by Bearden.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vivadelli U.S. Pre-Grant Publication No. 2004/0267623 A1 in view of Official Notice. 
As per Claim 5, Vivadelli teaches the method of claim 1 as described above. Vivadelli does not explicitly teach wherein activating one or more services provided by the desk in response to the check-in operation includes activating a power module that provides power to electronic devices in response to the check-in operation. Official Notice is taken that activating a power module upon user checkin was old and well known in the art of hospitality management. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Vivadelli to include the teachings of Official Notice to satisfy a user preference. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vivadelli U.S. Pre-Grant Publication No. 2004/0267623 A1 in view of Sunyich et al. U.S. Pre-Grant Publication No. 2003/0149576 A1
As per Claim 6, Vivadelli teaches the method of claim 1 as described above. Vivadelli does not explicitly teach the limitation taught by Sunyich wherein activating one .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vivadelli U.S. Pre-Grant Publication No. 2004/0267623 A1 in view of WeWork –(Reference U of the attached PTO-892) in further view of San Francisco-(Reference V of the attached PTO-892).

As per Claim 10, Vivadelli in view of WeWork teach the limitation of claim 9 as described above. Vivadelli further teaches wherein the determining is based on a prior reservation for one of the shared rooms made by the user via an app on the wireless mobile device (see para. 145). Vivadelli does not explicitly teach the limitation taught by SanFrancisco wherein the shared room is shared by the multiple users who are employed by different and separate companies, wherein each company is unrelated to the other companies (see pg. 17). It would have been prima facie obvious to one of ordinary skill in the art to modify the methods of Vivadelli and WeWork to include the teachings of SanFrancisco to provide space for small businesses, as suggested by the cited portion of SanFrancisco. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vivadelli U.S. Pre-Grant Publication No. 2004/0267623 A1 in view of WeWork –(Reference U of 
As per Claim 12, Vivadelli in view of WeWork teach the limitation of claim 9 as described above. Vivadelli does not explicitly teach the limitation taught by Sunyich
wherein the automatically reconfiguring includes automatically adjusting a light level, temperature, or audio output level within the room (see para. 23). It would have been prima facie obvious to one of ordinary skill in the art to modify the method of Vivadelli to include the teachings of Sunyich to accommodate the preferences of a user, as taught by the cited portion of Sunyich.
Claims 13-20 are not rejected by the prior art of record. 

Request for Information 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
Was any of the subject matter of claims 1-20 available for use to the public at least one year before the filing of the instant application?
For Example, based on the cited references, it appears as though the subject matter of the claims rejected with the WeWork and San Francisco prior art references disclose that the claimed invention has been in use by the public since at least 2015, if not earlier. 
Conclusion
This Office action has an attached requirement for information under 37 CFR 1.105. 
A complete reply to this Office action must include a complete reply to the attached requirement for information. The time period for reply to the attached requirement coincides with the time period for reply to this Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TONYA JOSEPH/Primary Examiner, Art Unit 3628